DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 27-29 in the reply filed on 12/21/2021 is acknowledged.
Claims 19-26 and 30 have been cancelled.
Claims 31-39 are newly added.
Claims 1-18, 27-29, and 31-39 remain pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 14-17, 27-29, 31-35, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koskela et al. (WO2018/025070), hereafter Koskela.

Regarding claims 1 and 31,
Koskela discloses a method (Fig. 7A-B) of wireless communication performed by a user equipment (UE) (Fig. 8, UE 10), comprising one or more memories (Fig. 8, 816-818); and one or more processors (Fig. 8, 814-815) coupled to the one or more memories, the method comprising transmitting an indication of a downlink beam in uplink control information of a random access message (paragraph 40; specific uplink resources for UE to send RACH preambles including indication preferred beam group), wherein the downlink beam is different from a default beam corresponding to a preamble of the random access message and a random access occasion in which the random access message is transmitted (paragraph 34, 40; indicate beam group B different from default beam group A), or wherein the downlink beam is selected from a set of multiple downlink beams corresponding to the random access occasion (paragraph 35-37; Fig. 5-6; depending on UE’s capability to monitor using multiple beam groups simultaneously) and monitoring for at least one of a random access response or a downlink communication subsequent to the random access response using the downlink beam indicated in the uplink control information (Fig. 5-7B; paragraph 31-45, UE monitors during ON periods, provides feedback to network/access node).

Regarding claims 27 and 39,
Koskela discloses a method (Fig. 7A-B) of wireless communication performed by a base station (Fig. 8, Access Node 20) comprising: one or more memories (Fig. 8, 826-828); and one or more processors (Fig. 8, 824-825), coupled to the one or more memories, the method comprising receiving an indication of a downlink beam in uplink control information of a random access message (paragraph 40; specific uplink resources for UE to send RACH preambles including indication preferred beam group), wherein the downlink beam is different from a default beam corresponding to a preamble of the random access message and a random access occasion associated with the random access message (paragraph 34, 40; indicate beam group B different from default beam group A), or wherein the downlink beam is selected from a set of multiple downlink beams corresponding to the random access occasion (paragraph 35-37; Fig. 5-6; depending on UE’s capability to monitor using multiple beam groups simultaneously) and transmitting at least one of a random access response or a downlink communication subsequent to the random access response using the downlink beam indicated in the uplink control information (Fig. 5-7B; paragraph 31-45, UE monitors during ON periods, provides feedback to network/access node).


Regarding claims 2, 28, and 32,
Koskela discloses wherein a plurality of random access occasions configured for the UE each correspond to a single default beam (i.e. beam group A), and wherein the downlink beam is different from the default beam corresponding to the random access occasion in which the random access message is transmitted (i.e. paragraph 34-40; Fig. 5-6; UE indicates preferred beam group B, subsequently served on beam group B different from default beam group A).




Regarding claims 3, 29, and 33,
Koskela discloses a plurality of random access occasions configured for the UE each correspond to multiple default beams (i.e. paragraph 34; default configuration may indicate multiple beam groups), wherein the multiple default beams are each associated with a different set of preambles (paragraph 40), and wherein the downlink beam is different from the default beam corresponding to the random access occasion in which the random access message is transmitted and corresponding to the preamble of the random access message (paragraphs 42-52; Fig. 5-6; single DRX cycle comprising different first/second ON periods).

Regarding claim 4 and 34,
Koskela discloses the random access response is received via the default beam or via the downlink beam (i.e. beam group A or B; paragraphs 34-40).

Regarding claims 5, 11, and 35,
Koskela discloses monitoring at least one of the default beam or the downlink beam based at least in part on a time division multiplexing pattern indicated in system information (Fig. 2; paragraph 23-24) and UE is configured to monitor for random access responses until an end of a random access response window (Fig. 5-6; paragraph 42-49; monitoring during ON periods).



Regarding claims 7 and 37,
Koskela discloses wherein the downlink beam is indicated using an index that identifies the downlink beam from the set of multiple downlink beams corresponding to the random access occasion (paragraph 27-28).

Regarding claims 8 and 38,
Koskela discloses a set of preambles is not partitioned among different downlink beams included in the set of multiple downlink beams (paragraphs 25-28, 40; single uplink resource for either beam group, UE identifies preferred beam group by masking with beam group specific mask code, not preamble partitioning).

Regarding claim 9,
Koskela discloses monitoring at least one of the downlink beam or another downlink beam included in the set of multiple downlink beams based at least in part on a time division multiplexing pattern indicated in system information (Fig. 2; paragraph 23-24
Regarding claim 14,
Koskela discloses the random access response identifies at least one of a dedicated preamble or a dedicated random access occasion to be used by the UE for a subsequent random access message (paragraph 40-49; change of dedicated uplink resources for RACH).


Regarding claim 15-17,
Koskela discloses the downlink beam is one of a plurality of downlink beams indicated in the uplink control information of the random access message (Fig. 2-4), and the random access response indicates a set of downlink beams to be monitored by the UE based at least in part on a time division multiplexing pattern for monitoring the set of downlink beams (Fig. 2; paragraph 23-24).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6, 12, 13, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Kim et al. (US20200305197A1), hereafter Kim.

Regarding claims 6 and 36,
Koskela does not expressly disclose the default beam is monitored for the random access response and the downlink beam is monitored for the downlink communication subsequent to the random access response.
Kim discloses analogous UE and base station performing methods of beam selection in a random access channel (Title; Abstract) including where a default beam is monitored for the random access response and an indicated downlink beam is monitored for the downlink communication subsequent to the random access response (Fig. 11-15; paragraph 187-195; details of use of predefined and preferred beam resources in PRACH transmission and RAR).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela by monitoring a default beam for the random access response and the downlink beam for the downlink communication subsequent to the random access response, as shown by Kim, thereby enabling optimal beam selection in multi-beam environments based on varying reception quality, load, power offset, and processing time considerations.

Regarding claims 12 and 13,
Koskela does not expressly show the random access response includes at least one of: a random access preamble identifier and the uplink control information transmitted in the random access message, a random access preamble identifier and information that identifies one or more resources used for the uplink control information transmitted in the random access message, or a random access preamble identifier and 
Kim discloses random access response includes at least one of: a random access preamble identifier and the uplink control information transmitted in the random access message, a random access preamble identifier and information that identifies one or more resources used for the uplink control information transmitted in the random access message, or a random access preamble identifier and a hashing identifier that is based at least in part on at least one of the uplink control information or the one or more resources and a random access radio network temporary identifier for the UE is based at least in part on the preamble of the random access message and a physical uplink shared channel occasion in which the random access message is transmitted (paragraph 90, 190-195; UE attempts to receive RAR including temporary C-RNTI after transmitting RACH preamble by detecting PDCCH RA-RNTI in RAR window).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela by providing a random access response includes at least one of: a random access preamble identifier and the uplink control information transmitted in the random access message, a random access preamble identifier and information that identifies one or more resources used for the uplink control information transmitted in the random access message, or a random access preamble identifier and a hashing identifier that is based at least in part on at least one of the uplink control .

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Hakola et al. (USP 10880895B2), hereafter Hakola.

Regarding claim 10,
Koskela discloses retransmission of the random access response (paragraph 42; HARQ feedback via different beam group) and, though above-cited Kim discloses both two-step/dedicated and four-step/contention-based random access procedures (paragraphs 80-90), neither Koskela nor Kim discloses to use the downlink beam in association with a two-step retransmission of the random access response or to fall back to a four-step random access channel procedure.
Hakola discloses analogous beam refinement in two-step RACH (Title) including optimal beam selection and using the downlink beam in association with a two-step retransmission of the random access response and to fall back to a four-step random access channel procedure (Fig. 2-5, 8; Col. 6, lines 7-57; 2-step RACH with fallback to 4-step RACH).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela and Kim by using the downlink beam in association .


6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Moon et al. (USP 10270514B2), hereafter Moon.

Regarding claim 18,
Koskela does not expressly disclose uplink control information further includes at least one of a power headroom report or a buffer status report.
Moon discloses analogous method and apparatus for beam measurement in a wireless communication system (Title; Abstract) including uplink control information of a power headroom report or a buffer status report (Fig. 4, 5, 8, 9; Col. 37, lines 38-67; MAC CE includes BSR, PHR, etc.).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela by providing uplink control information further including at least one of a power headroom report or a buffer status report, as shown by Moon, thereby enabling beam measurement/adjustment in consideration of power and load considerations.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477